Citation Nr: 1336624	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence to reopen a claim for service connection for renal glycosuria has been received.

2. Whether new and material evidence to reopen a claim for service connection for diabetes mellitus has been received.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for pterygium.

5. Entitlement to service connection for atrophy of the testes.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for claimed bilateral hearing loss disability.

8. Entitlement to service connection for tinnitus.

9. Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to April 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the RO.

On October 24, 2013, the Board issued a remand with respect to diabetes mellitus and hypertension and decided the rest of the issues listed above.  After the decision/remand was issued, the Board was notified that the Veteran became deceased on November 
[redacted], 2012, prior to the issuance of the decision/remand.  


FINDINGS OF FACT

1. The October 24, 2013 Board decision/remand addressing the claims to reopen for renal glycosuria and diabetes mellitus, and service connection for diabetes mellitus, pterygium, atrophy of the testes, hypertension, a claimed bilateral hearing loss disability, tinnitus, and pes planus was issued after the appellant's death on November 
[redacted], 2012.

2. In October 2013, subsequent to the issuance of the Board decision/remand, the Board received notice that the appellant had passed away on November 
[redacted], 2012.


CONCLUSIONS OF LAW

1. Vacatur of the October 24, 2013 Board decision/remand that addressed the claims to reopen for renal glycosuria and diabetes mellitus, and service connection for diabetes mellitus, pterygium, atrophy of the testes, hypertension, a claimed bilateral hearing loss disability, tinnitus, and pes planusis is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

2. Due to the death of Veteran, who is the appellant in this case, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

The Veteran unfortunately died on November 
[redacted], 2012 during the pendency of the appeal.  Verification of his death has been associated with the claims folder.

Unaware of the appellant's death on November 
[redacted], 2012, the Board subsequently issued a decision, dated October 24, 2013, granting service connection for pes planus and the application to reopen the claim for service connection for diabetes mellitus; denying service connection for ptergyium, atrophy of the testes, a claimed bilateral hearing loss disability, tinnitus, and the application to reopen the claim for service connection for renal glycosuria; and remanding the issues of diabetes mellitus and hypertension.  Veterans' (and appellants') claims, however, do not survive their deaths as a matter of law.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  As such, an appeal on the merits of all of these issues have become moot by virtue of the appellant's death in November 2012.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

Accordingly, the October 24, 2013 decision/remand by the Board is vacated.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).



ORDER

The October 24, 2013 Board decision/remand is vacated and the appeal is dismissed.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


